Citation Nr: 1533398	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service-connection for a left knee disorder claimed as secondary
to a service-connected left lateral talus disability.

2.  Entitlement to service-connection for a right hip disorder claimed as secondary
to a service-connected left lateral talus disability.

3. Entitlement to service-connection for a left hip disorder claimed as secondary to a service-connected left lateral talus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in May 2014.  In June 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The Board notes that it also denied increased ratings for a right knee disability.  The Veteran did not appeal that aspect of the Board's decision.  Consequently, it is not before the Board.

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's May 2014 decision was vacated following a Joint Motion for Remand (JMR) submitted by the Veteran and the Secretary of Veterans Affairs.  The parties to the JMR found that the Board failed to ensure that the VA complied with its duty to assist the Veteran by failing to obtain VA treatment records identified by the Veteran.  

Specifically, a March 2011 Report of General Information reflects that the Veteran reported that he had been receiving treatment (with the VA) for a left knee disability and bilateral hip disabilities since 1990.  In February 2013, the RO requested records from the Las Vegas VA Medical Center from July 1990 to November 1992.  However, the record fails to reflect the results of the query,  and there is no indication that there was any follow up.

Additionally, the record reflects that the Veteran submitted a written report of a March 1990 bone scan from the San Diego Naval Hospital.  The record reflects that scans of the bilateral lower extremities were taken; however, the report only provides findings related to the right knee and bilateral ankles (there is no information regarding the left knee and bilateral hips).  The parties to the JMR found that the VA should attempt to obtain any additional records related to March 1990 bone scan.  

Finally, the Board finds that a VA examination is warranted to determine the nature and etiology of the claimed disabilities.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should follow up on its request for records from the Las Vegas VA Medical Center from July 1990 to November 1992.  

All attempts to locate the records should be documented and the search should continue until it is determined that further attempts to locate it would be futile. 

2.  The RO should attempt to obtain any additional records related to March 1990 bone scan.  

All attempts to locate the records should be documented and the search should continue until it is determined that further attempts to locate it would be futile. 

3.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's left knee, left hip, and right hip disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected left lateral talus disability.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






